Citation Nr: 0123596	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the lumbar spine, 
on appeal from the initial evaluation.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the cervical 
spine, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The veteran had active duty service from April 1976 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In May 2000, the Board 
remanded this case for additional development.  
Unfortunately, not all requested development has been 
accomplished, and the claim must be remanded for compliance 
with our prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In addition, there has been a change in the law 
during the pendency of this appeal; the RO has not had the 
opportunity to comply with the requirements of this law, and 
the claim must also be remanded for that reason.  

The Board previously requested, in May 2000, that the RO take 
the necessary steps to obtain copies of any administrative 
decision, and the underlying medical records relied upon 
therein, in evaluating the veteran's claim for Social 
Security Administration (SSA) benefits.  While there are SSA 
decisions of record, the medical records upon which those 
decisions relied are not all associated with the claims file.  
The record indicates that, in June 2000, the RO made a 
request for the veteran's SSA records.  It appears that the 
RO's request was misrouted to the wrong office; a June 2000 
document from SSA advises the RO to send the request, via 
facsimile, to another location.  It is not clear whether this 
was accomplished.  

In July 2000, the veteran attorney representing the veteran 
in his SSA claim (not in his VA claim) submitted an undated 
SSA administrative decision, and a March 2000 SSA 
reconsideration decision, which denied the veteran's 
benefits.  The supporting medical records were not submitted.  
The Board specifically notes that the undated SSA decision 
referred to numerous medical documents.  We have reviewed the 
medical evidence of record, and find that some, but not all 
of the medical records to which reference was made in the SSA 
decision are associated with the VA claims file.  The medical 
evidence mentioned in the SSA decision which is not of record 
includes records from Dr. Kukla, Shoeheel Medical Arts, and 
Scottland Memorial Hospital records from December 1999.  
Also, not all of the referenced medical records from doctors 
Shupeck and Thwaites are associated with the claims file.

In addition, in January 2001, the veteran submitted an SSA 
administrative decision, dated in December 2000, which 
indicates that he was awarded disability benefits.  That 
decision referred to numerous additional medical records, not 
all of which are associated with the claims file.  The Board 
notes the veteran's February 2001 statement, indicating that 
there are no other medical records.  However, it is clear 
from the SSA decisions that the claims file does not include 
all medical records included in his Social Security 
disability records; it is possible that the veteran is 
unaware that all his SSA records are not in his VA claims 
file.  These records must be obtained and associated with the 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992); see also Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).

On November 9, 2000, the VCAA became law.  This new statute 
redefined the obligations of VA with respect to the duty to 
assist a claimant in developing evidence, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

The Board notes that in February 2000, the RO notified the 
veteran of this new law.  However, a subsequent supplemental 
statement of the case, issued in March 2001, found the 
veteran's claim for service connection for his shoulder 
disorder not well-grounded.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.

We further note that the Secretary of Veterans Affairs has 
recently published new regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It is noted that a VA medical 
opinion has not been obtained as to the etiology and date of 
onset of any shoulder disorder; this should be accomplished.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and the regulations issued 
pursuant thereto, are fully complied with 
and satisfied. 

2.  The RO should take the necessary steps 
to obtain the veteran's records from the 
Social Security Administration, to include 
all medical records relied upon in 
evaluating his claim for Social Security 
benefits, and which are not already of 
record.  All such records obtained are to 
be associated with the claims file. 

3.  The RO should take the necessary 
steps to obtain the veteran's VA 
treatment records (if any) from June 2000 
to the present.

4.  The RO should provide the veteran 
with the opportunity to submit, or render 
any necessary assistance to him to 
obtain, any outstanding private medical 
evidence. 

5.  Once the above-requested evidence has 
been associated with the claims file, the 
RO should review the evidence of record 
and determine whether additional VA 
examination is warranted to evaluate the 
severity of the veteran's service 
connected cervical and lumbar spine 
disabilities.  If so, this should be 
accomplished.

6.  The RO should take the necessary 
steps to schedule the appellant for a VA 
examination to determine the diagnosis 
and etiology of his bilateral shoulder 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available for review by the physician in 
conjunction with the examination.  In 
conducting the examination, all 
appropriate tests and studies should be 
accomplished.  The examiner is asked to 
specify the diagnosis of the disorder for 
each shoulder, and to indicate the date 
of onset of each diagnosed disorder (if 
possible).  The examiner should be 
requested to indicate whether it is at 
least as likely as not that any (and, if 
so, which) diagnosed disorder of the 
shoulder is due to or a result of injury 
or disease incurred in service, to 
include the veteran's service-connected 
cervical spine disorder. The examiner 
must make specific and separate findings 
with regard to each shoulder.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in the 
report.

7.  If the veteran fails to reportfor the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

8.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
Remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



